Citation Nr: 1640629	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-22 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU).

2.  Entitlement to an increased rating in excess of 30 percent for headaches.


REPRESENTATION

Veteran represented by:	Chisholm, Chisholm and Kilpatrick


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in United State Marine Corps from June 6, 1989 to September 2, 1989 from June 15, 1990 to August 25, 1990 from November 26, 1990 to June 4, 1991 and from June 19, 1996 to June 21 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an increased rating in excess of 30 percent for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and assist in the development of the evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2015).

In the instant case, the Veteran's claim for entitlement to TDIU has been granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.

TDIU Requirements

TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the scheduler rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2015).

Merits

The Veteran meets the schedular requirements for TDIU with a combined rating of 80 percent and a single disability, fibromyalgia, rated at 40 percent.  The Veteran other service connected disabilities are currently: fibromyalgia at 40 percent, posttraumatic stress disorder (PTSD) at 30 percent, headaches at 30 percent, degenerative disc disease, lumbar spine at 20 percent and residuals sprain - right ankle rated as noncompensatory.   

The Veteran's educational background includes a Bachelor of Arts degree in Criminology and a MPA in Public Administration.  The Veteran's work history includes odd jobs and five years of employment with the State of Florida as an Operation and Management Consultant from which she was terminated in 2003 due to her poor health.

The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  The Board finds the August 2015 Vocational Employability Assessment is probative in this regard.  This examiner, in addressing the impact the Veteran's service-connected disabilities have on her ability to secure or follow a substantially gainful employment, wrote: 

Despite her strong transferable skills, [the Veteran] has concentration, memory, and attention problem, which would impact on her ability to adequately perform the demanding duties involved in this type of work.  She is not able to perform sitting, standing or walking for more than a few minutes at time, which precludes the performance of even sedentary jobs.  Finally, the Veteran's headaches occur with such severity and with a frequency that would not allow her to regularly be at work.  All of these factors lead me to conclude that [the Veteran] is not able secure and follow substantially gainful employment ...

The Board finds that the service-connected disabilities have clearly placed significant barriers to the Veteran's obtaining and securing substantially gainful employment.  This vocational assessment is enough to support a determination that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities. 

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In light of the above, the Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of TDIU.


ORDER

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.




REMAND

The Veteran has claimed that since her last VA examination her disability has worsened as evidenced in the August 2015 Vocational Employability Assessment.  The Veteran's last VA examination, to determine the status of her headaches, was in June 2013.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Considering the foregoing, the Board finds a new VA examination to determine the status of her headaches is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The examiner is asked to determine the current nature and severity of the Veteran's headache disability.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue entitlement to an increased rating in excess of 30 percent for headaches.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


